Citation Nr: 1530413	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for left hip osteoarthritis, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to March 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2011 rating decision of the VA Regional Office (RO) in Seattle, Washington.

In December 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  The Board Hearing Transcript (Tr.) of the hearing is associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left hip osteoarthritis is not shown to be the result of any incident of the Veteran's active military service, it did not manifest to a compensable degree within one year of separation from service, and it is not causally related to or made worse by service-connected prostate cancer.


CONCLUSION OF LAW

Left hip osteoarthritis was not incurred or aggravated during service, it may not be presumed to have been so incurred, and it is not secondary to service-connected prostate cancer.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a May 2011 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations, and the elements required for establishing service connection on a secondary basis.  The claim was last adjudicated in the May 2014 Statement of the Case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, the Veteran's personal statements, lay statements from family members, friends, and colleagues, and the Veteran's personal hearing testimony.

The Veteran was afforded VA examinations in June 2011 and May 2013 to assess the nature and etiology of his left hip osteoarthritis.  While the Veteran has taken issue with the accuracy of the June 2011 examination report, as will be discussed further below, the May 2013 examination report is adequate to address the issue decided herein at this time.  The May 2013 examination was performed by a competent medical professional after a thorough review of the claims file and an in-person examination of the Veteran.  She provided a thorough rationale for her findings and her observations are consistent with the evidence of record.  While the Veteran has asserted that he believes the examiner is not qualified to perform a VA examination because she is a nurse practitioner and not a physician, the Board disagrees.  The Veteran has not asserted any specific reason why this examiner was not qualified other than her credentials, which the Board notes does indicate that she has medical training and experience.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Indeed, even when a medical opinion is challenged, the Board may assume the competency of any VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Accordingly, the Board finds that the May 2013 VA examination is adequate, and VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).

Lastly, during the December 2014 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Left Hip Osteoarthritis

The Veteran contends that he has a left hip disability which was caused by radiation treatments for his service-connected prostate cancer and by hip strain incurred during a 2006 radiation seed treatment procedure.  The Veteran testified in December 2014 that he was in good health prior to his diagnosis with prostate cancer, but that during the procedure his hips were strained and resulted in chronic left hip pain.  Board Hearing Tr. 4-5.  He stated that after this procedure, he began walking with a limp and was diagnosed with arthritis.  Id. at 6.  The Veteran has also submitted numerous written statements describing how the radiation treatment he received in June and July 2006 and his seed implant surgery in September 2006 have affected his left hip and caused chronic pain and problems with walking, sitting, climbing, and other physical activities since that time.  He wrote in a December 2011 correspondence that his doctor had told him that a strained left hip was a residual effect of his treatment.

The Veteran's sister submitted a December 2011 letter stating that the Veteran had become less able to work around the house and that she felt his gait was impeded by an injury that was caused by his radiation treatment.  The Veteran's friend submitted a letter in November 2011 describing how he saw the Veteran lack strength in his legs after his surgery, and in October 2011, the Veteran's employer submitted a letter stating that he had seen the Veteran limp noticeably ever since his surgery in January 2008.  Fourteen of the Veteran's friends signed on to a statement in November 2011 indicating that the Veteran had struggled to walk normally during the past two years.

The Veteran's private treatment records show that he was diagnosed with prostate cancer in May 2006.  He was treated with radiation therapy in June and July 2006.  In September 2006, he underwent transperineal prostate brachytherapy with Palladium 103 seeds using transrectal ultrasound and template guidance.  The surgery report noted that there were no complications to the surgery.

In a June 2009 letter from the Veteran's VA psychiatrist, Dr. C.T., the physician stated that "[a]s a result of surgical complications and direct local effect of radiation he has chronic pain and ambulation disability in left leg."

In an October 2011 letter from the Veteran's private physician, Dr. K.B., the physician stated that after the October 2006 treatment, the "side effects of radiation therapy may include a rare but potential avascular necrosis in the hips and it is also possible that radiation therapy can exacerbate arthritis in the hips as well."  He wrote that it was "possible that radiation therapy may be playing a significant role in exacerbating his left hip arthritis."  Dr. K.B. also submitted an additional October 2011 letter which again noted that "it is possible that the external radiation therapy may exacerbate arthritis in the hips."

In June 2011, the Veteran underwent a VA examination by a physician.  The physician noted that the Veteran was diagnosed with prostate cancer in "1996" and treated with radiation seed implants.  The Veteran stated that this left hip arthritis was due to the seed implants and that he has frequent flare-ups which result in a limp and other limitations in physical mobility.  Physical examination showed normal posture and gait.  The examiner found that examination of the feet did not reveal any signs of abnormal weight bearing or breakdown.  The left hip showed decreased range of motion.  X-rays showed degenerative joint disease of the left hip, with no evidence of fracture or dislocation in the hip.  It was noted that it was possible there had been a previous fracture in the mid shaft of the femur where there was an area of fibrous cortical defect.  The examiner diagnosed the Veteran with left hip degenerative disc disease.  She found that it was not at least as likely as not related to prostate cancer, explaining that it was a "separate disease condition" and that "wear and tear over time" "is commonly seen in aging population."

In May 2013, the Veteran underwent an additional VA examination with a nurse practitioner who reviewed the claims file and performed an in-person examination of the Veteran.  The Veteran reported that after seed placement for prostate cancer he felt a strain in his left hip over the socket.  He reported that since then, he had a gradual increase in pain and began limping.  He underwent physical therapy and still experiences daily pain when moving his hip into certain positions.  Physical examination found decreased range of motion and pain and weakened movement in the left hip.  It was noted that the Veteran had undergone a left total hip arthroplasty in February 2013.  The examiner diagnosed the Veteran with left hip osteoarthritis and found that the Veteran's left hip disorder was less likely than not due to or the result of his service-connected prostate cancer, including his radiation therapy.  She explained that medical databases contained no information showing osteoarthritis as a potential side effect of the treatments, and stated that osteoarthritis was "likely related to older age[,] which is one of the strongest risk factors associated with osteoarthritis."  She noted that "over 80 [percent] of people over the age of 55 have osteoarthritis" and that other risk factors included "obesity and joint impact from physical activity, both of which the Veteran has as risk factors."

The examiner also stated that there was no X-ray report of the left hip which predated the Veteran's radiation treatment in order to determine whether there had been aggravation of osteoarthritis prior to service and noted that the Veteran denied any left hip pain prior to treatment for prostate cancer.  She indicated that the Veteran's disorder was at least as likely as not aggravated by the service-connected disability, but then stated that medical databases did not show any evidence that osteoarthritis was aggravated by brachytherapy or external beam radiation.  However, in an April 2014 addendum opinion, she stated that she would like to rescind her prior opinion regarding aggravation, now finding that the Veteran's hip disorder was not at least as likely as not aggravated beyond its natural progression by his radiation treatment.  She explained that there was "no medical information to support osteoarthritis being caused or aggravated by external radiation and brachytherapy treatments for prostate cancer" and that even though private physician Dr. K.B. found that the treatments "may have exacerbated" already existing left hip osteoarthritis, this opinion did not meet the "'at least as likely as not' criteria given the lack of supporting evidence in the medical literature."

The Veteran's therapist submitted a May 2013 letter stating that he has noticed the Veteran limp secondary to left hip pain and that he continues to experience "pain that restricts his activities and impairs his quality of life."

The Veteran's VA treatment records show regular notations of chronic hip pain since March 2008.  In March 2008, the Veteran reported that ever since his prostate surgery he has had groin pain with walking which makes him limp.  Physical examination showed normal range of motion in the hip, with some pain with extreme abduction, and the Veteran was noted to walk with a limp.  The examiner noted that it could "be referred pain from hip vs muscle strain from positioning during prostate surgery."  X-rays found bilateral osteoarthritis of the hips, moderate to severe on the left and mild to moderate on the right.

In January 2009, the Veteran reported having left hip pain that had started after his prostate surgery and had slightly improved since physical therapy.  He reported having intermittent pain in the left groin.  In June 2009, he reported having continued hip pain since his surgery.  The Veteran reported continued left hip pain on several occasions in 2009 and 2010, including a notation first made in November 2009 that hip and lower back pain restricted his gait and exercise tolerance with slight decrease in range of motion.

After reviewing the evidence described above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current left hip osteoarthritis was caused or aggravated by his service-connected prostate cancer and its treatment.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, while the Veteran's private physician, Dr. K.B., submitted a letter stating that the Veteran's radiation therapy "may include a rare but potential avascular necrosis in the hips and it is also possible that radiation therapy can exacerbate arthritis in the hips as well."  However, this opinion is falls below VA's standard of establishing causation, as the supposition that left hip arthritis "may" be related to his prostate cancer treatment or that such a relationship is "possible" does not indicate that such treatment at least as likely as not caused or aggravated the left hip disorder.  The Board therefore finds that the letters from Dr. K.B. do not provide any persuasive evidence that the Veteran's left hip osteoarthritis as likely as not was caused or aggravated by prostate cancer.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" is too speculative to establish a medical nexus).  Similarly, the March 2008 notation from the Veteran's treating VA physician also does not support a finding that a left hip/leg disorder was as likely as not due to prostate cancer, as she noted only that his groin pain "[m]ay be referred pain from hip vs muscle strain from positioning during prostate surgery."  See id.

The Board is also unable to assign any probative value to the June 2009 letter from the Veteran's psychiatrist, Dr. C.T.  The psychiatrist provided no explanation of how the Veteran's surgical complications or radiation affected his left leg disability.  There is also no indication that the psychiatrist ever medically examined the Veteran or would have been aware of his medical disabilities other than through the Veteran's own reports.  See Guerrieri, 4 Vet. App. at 470.

The most probative medical opinion of record is that offered by the May 2013 VA examiner.  She reviewed the claims file, examined the Veteran in person, and discussed the Veteran's medical history at length.  She clearly stated that medical research literature did not support the contention that osteoarthritis was caused or aggravated by the type of cancer treatment the Veteran received, and discussed the great likelihood that the Veteran's arthritis was related to his age, as the majority of people over the age of 55 have arthritis, and to his other risk factors, which included obesity and joint impact from physical activity.  She provided adequate rationale for her findings and responded to the necessary questions.  The Board finds that this competent and probative medical opinion is to be afforded great probative weight.  See id.

The Board acknowledges the Veteran's statements indicating that he believes his left hip osteoarthritis was caused by his prostate cancer treatment, as well as the other lay statements submitted by the Veteran's family and friends which indicate that since 2006-2008, the Veteran has had increased difficulty walking.  A veteran is generally competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson not shown to possess appropriate medical training and expertise, the Veteran, his family members, and his friends are not competent to render an opinion on the etiology of left hip osteoarthritis, as such requires medical expertise to determine the etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Veteran's opinion that his left hip osteoarthritis was caused or aggravated by his prostate cancer treatment is not a competent medical opinion.  As such, the medical findings and opinion of the May 2013 VA examiner warrant greater probative weight than the Veteran's lay contentions regarding the etiology of his osteoarthritis.  The Board acknowledges that the Veteran's family members and friends are competent to make observations regarding seeing the Veteran struggle with increased physical activity and walking with a limp.  While these observations are useful in determining when the Veteran's disability first manifested, they do not provide medical evidence that his prostate cancer treatment was the cause of his decreased mobility.  Furthermore, the Board notes that these lay statements do not consistently show that the Veteran's limp began immediately after his 2006 treatment, but instead indicate that his difficulty walking may have started in 2008 or 2009.  This is also reflected in the Veteran's VA treatment records, which show that he only first reported having chronic hip pain in March 2008.

The Board notes that while the Veteran has only alleged that his left hip osteoarthritis is secondary to his service-connected prostate cancer and not that it was directly incurred in service, there is nonetheless also no evidence indicating that a left hip disability was incurred in or related to service.  The Veteran has submitted numerous statements, from himself as well as his family members and friends, indicating that he had no problems with his hip for many years after service and that his left hip pain only began after 2006.  There is no evidence of record indicating that the Veteran had any injury to the left hip or leg in service, and no evidence linking his current left hip osteoarthritis to any event or injury in service.  Furthermore, while service connected for arthritis may be granted if manifested to a compensable degree within one year of separation from active duty, the is no evidence in this case that the Veteran had left hip arthritis within this timeframe, nor has he asserted that he had.  Thus, service connection under a direct or presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).

The Board acknowledges the Veteran's criticisms of the June 2011 VA examination, and notes that the June 2011 VA examiner did state in error that his prostate cancer treatment had been in 1996, when she likely intended to state that it occurred in 2006.  He has also asserted that the June 2011 examiner did not accurately understand his prostate surgery or recognize that he walked with a limp, and therefore did not provide an informed opinion on this issue, and that she falsified a signature on the final report.  While the Board acknowledges the error made by the June 2011 VA examiner in relaying the Veteran's medical history, it notes that this alone is not sufficient to establish that the opinion reached by the June 2011 VA examiner is not competent.  See Sickels, 643 F.3d, 1366.  Furthermore, the Board does not rely on the June 2011 VA examination opinion in coming to its current conclusion.  In response to the Veteran's criticisms of the June 2011 examination, the RO scheduled the Veteran for a new VA examination in May 2013, and this examination, as has already been discussed, was based on a full review of the claims file and an accurate discussion of the Veteran's medical history.  The Board has based its findings on this highly probative and competent medical opinion, and no reference to the June 2011 VA examination is necessary.

The Board also notes that the Veteran has taken issue with the June 2011 and May 2013 VA examiners' contentions that his arthritis is related to his age.  He argues that his age should not be considered in addressing this issue due to the provisions of 38 C.F.R. § 4.19 (2014).  The Board explains that this regulation is intended only for evaluating the severity of disability in a veteran who is already service connected for a disorder.  In cases of determining the cause of a disability and its possible relationship to service, age and other post-service life events are factors that may be considered when determining whether service connection is warranted. 

The Board also acknowledges that the Veteran has requested that an independent medical opinion be obtained for this issue, and it was suggested at the December 2014 Board hearing that an outside medical opinion may be obtained if necessary.  See Board Hearing Tr. 17, 19-20.  However, the Board has found that the May 2013 VA examination is fully adequate to decide the current claim at this time, and no further medical examination or opinion is necessary.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In sum, the preponderance of the evidence fails to show that the Veteran's left hip osteoarthritis was incurred or otherwise related to any event or illness in active duty service, that it manifested within one year of separation from service, or that it was caused or aggravated by his service-connected prostate cancer and the treatment he underwent for that cancer.  The Board therefore finds that the claim of entitlement to service connection for left hip osteoarthritis must be denied.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for left hip osteoarthritis is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


